DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims earliest priority to US Provisional Application 62/502268, filed May 5, 2017.

Status of Claims and Examiner’s Comment/Amendment 
Claims 1-4 and 6-23 are allowable. The restriction requirement between Groups I-III and the species election requirement, both as set forth in the Office action mailed on Dec 7 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Dec 7 2020 is withdrawn.  Claims 3-4, 9-11 and 15-23, directed to the non-elected methods of Groups II-III and various non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given (via voicemail) by Priti Phukan, Esq. on Jan 5, 2022. The application has been amended as follows: 

Please amend claim 1 as follows: in lines 10-11 of claim 1, please insert the term “and” between the terms “patient;” and “treating”.  

	Claim 15 (currently amended) A method of increasing aqueous humor production in a patient in need thereof, comprising:
	identifying a patient having (a) nonsense mutation rs5215 in the KCNJ11 gene, 			which changes to aquaporin-9 (AQP9) changes 				to and
the V337I 			and T279A mutations, a composition comprising tolbutamide or a 				physiologically equivalent salt or solvate thereof and a pharmaceutically 			acceptable carrier, wherein the administration of tolbutamide increases the 		aqueous humor production. 

Please amend claim 16 as follows: in line 2 of claim 16, please insert a period punctuation mark “.”, after the term “eye”. 

Claim 19 (currently amended) A method of increasing intracellular and decreasing extracellular potassium in the trabecular meshwork cells of glaucoma patients, comprising:
identifying a patient having (a) nonsense mutation rs5215 in the KCNJ11 gene, 			which changes to aquaporin-9 (AQP9) and
administering to the patient upon, identification of both of the V337I 			and T279A mutations, a composition comprising a sulfonylurea at a 			concentration of 0.1 - 0.9% (w/v) or a physiologically equivalent salt or 			solvate thereof and a pharmaceutically acceptable carrier, 
the sulfonylurea ;
wherein administration of the sulfonylurea increasing intracellular and decreasing
	extracellular potassium in the trabecular meshwork cells of glaucoma 			patients.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629  

/James D. Anderson/Primary Examiner, Art Unit 1629